Case 1:19-cv-08324-DLC Document 1-30 Filed 09/06/19 Page 1 of 16

Sadowski Katz LLP

 

800 Third Avenue, 28" Floor Fax: 646-503-5348
New York, New York 10022 rsadowski@sadowskikatz.com
Phone: 646-503-5341 rkatz@sadowskikatz.com

February 14, 2019

Equal Employment Opportunity Commission
New York District Office

33 Whitehall Street, 5“ Floor

New York, NY 10004

Attn: Director Kevin J. Berry

Re: Dr. Amro Ali v. Westchester Medical Center and New York Medical College
Dear Director Berry:

This firm represents Dr. Amro Ali in connection with his charge of discriminatory
treatment based on national origin and age. Enclosed with the charging form is a copy of the
proposed complaint Dr. Ali intends to file following exhaustion of this administrative remedy.

We request that this matter be handled as expeditiously as possible.

If you have any questions please feel free to contact me.

Ce: Dr. Amro Ali

 
Case 1:19-cv-08324-DLC Document 1-30 Filed 09/06/19 Page 2 of 16

EEOC Form 5 (5/01)

 

CHARGE OF DISCRIMINATION

This form is affected by the Privacy Act of 1974. See enclosed Privacy Act
Statement and other information before completing this form.

Charge Presented To: Agency(ies}) Charge No(s):

[_] FePA
[X] EEOc

 

 

 

 

 

 

 

and EEOC
State or local Agency, if any
Name (indicate Mr., Ms., Mrs.) Home Phone (inci. Area Code) Date of Birth
Dr. Amro Ali (347) 623-5406 08/01/1971
Street Address City, State and ZIP Code

110-27 72nd Drive, Apt. 2

Forest Hills, Queens, New York 11378

 

Named is the Employer, Labor Organization, Employment Agency, Apprenticeship Committee, or State or Local Government Agency That | Believe
Discriminated Against Me or Others. (/f more than two, list under PARTICULARS below.)

 

Name
Wesichester Medical Center

Phone No. (Include Area Code)

(914) 594-4000

No. Employees, Members

unknown

 

 

 

Street Address
100 Woods Road

City, State and ZIP Code -
Valhalla;. New: York 10595

 

Name
New York Medical College

Phone No. (Include Area Code)

(914) 493-7000

No. Employees, Members

unknown

 

 

 

Street Address
40 Sunshine Cottage Road

City, State and ZIP Code
Valhalla, New York 10595

 

DISCRIMINATION BASED ON (Check appropriate box(es).)

C=
[*] AGE [| DISABILITY

[| RELIGION NATIONAL ORIGIN

[] OTHER (Specify below.)

DATE(S) DISCRIMINATION TOOK PLACE
Earliest Latest

May 2016 Ongoing

CONTINUING ACTION

 

 

THE PARTICULARS ARE (/f additional paper is needed, attach extra sheet(s)):

Piease see the attached complaint.

 

| want this charge filed with both the EEOC and the State or local Agency, if any. |
will advise the agencies if | change my address or phone number and | will cooperate
fully with them in the processing of my charge in accordance with their procedures.

NOTARY — When necessary for State and Local Agency Requirements

 

 

 

| declare under penalty of perjury that the above is true and correct.

 
 

 

 

| swear or affirm that | have read the above charge and that it is true to
the best of my knowledge, information and belief.

SIGNATURE OF COMPLAINANT
. oo —_ 1
po ‘, i yf SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
gif uf l q iG ‘ A. _ or ie ‘ (month, day, year)
T ~
pite conyers Party Sianate

 

ence

f

 
Case 1:19-cv-08324-DLC Document 1-30 Filed 09/06/19

EEOC Form 5 (5/01)

Page 3 of 16

 

CHARGE OF DISCRIMINATION Charge Presented To: Agency(ies) Charge No(s):
This form is affected by the Privacy Act of 1974. See enclosed Privacy Act [| FEPA
Statement and other information before completing this form.
EEOC

 

and EEOC

 

State or local Agency, if any

 

THE PARTICULARS ARE (if additional paper is needed, attach extra sheett(s)):

 

| want this charge filed with both the EEOC and the State or local Agency, if any. |
will advise the agencies if | change my address or phone number and I will cooperate

NOTARY — When necessary for State and Local Agency Requirements

 

fully with them in the processing of my charge in accordance with their procedures.

 

| declare under penalty of perjury that the above is true and correct.
SIGNATURE OF COMPLAINANT

(month, day, year)

 

Date Charging Party Signature

 

 

| swear or affirm that | have read the above charge and that it is true to
the best of my knowledge, information and belief.

SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE

 

 
Case 1:19-cv-08324-DLC Document 1-30 Filed 09/06/19 Page 4 of 16

Case 1:19-cv-00461 Document1 Filed 01/16/19 Page 1 of 13

Robert W. Sadowski
Sadowski Katz LLP

800 3% Avenue, 28 Floor
New York, New York 10022
Tel. No.: (646) 503-5341
rsadowski@sadowskikatz.com

Attorneys for Plaintiff Amro Ali, M.D.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

AMRO ALI, M.D.,

Plaintiff, COMPLAINT

~ against - Civ. No.

WESTCHESTER MEDICAL CENTER and
NEW YORK MEDICAL COLLEGE,

Defendants.

 

Plaintiff Dr. Amro Ali (Dr. Ali” or “Plaintiff’), by and through his attorneys, Sadowski

Katz LLP, alleges for his complaint as follows:
PRELIMINARY STATEMENT AND NATURE OF THE ACTION

This is a civil action brought by Plaintiff against Westchester Medical Center and New
York Medical College (““WMC-NYMC” or “Defendants”) for discriminatory treatment because
of his nationality and age, who has been abused under the umbrella of “dream of residency.”
Plaintiff seeks injunctive and compensatory relief. Specifically, he seeks appointment to
Defendants’ residency program, which currently has an opening. Plaintiff also seeks
compensatory damages for the years of work he provided to Defendants without pay.

1. Plaintiff has been in the United States of America for more than ten years and has

been the subject of discriminatory treatment in many settings, however, for fear of the
Case 1:19-cv-08324-DLC Document 1-30 Filed 09/06/19 Page 5 of 16

Case 1:19-cv-00461 Document1 Filed 01/16/19 Page 2 of 13

consequences and potential retaliation he has been reluctant to voice his concerns and complain
of the discriminatory treatment. However, finally, Dr. Ali has found the clinical management at
WMC-NYMC destroying his career, reputation, livelihood, and family with its arrogant lies,
misrepresentation, and discriminatory treatment.

2. Over the past three years Dr. Ali has been misled by false promises and
discriminatory treatment in connection with his application for an ophthalmology residency.
Specifically, Program Director, Dr. Thaddeus Wandel and Dr. Sansar Sharma informed him that
the Director of Graduate Medical Education (“GME”), Dr. Fredrick Z. Bierman, is requiring Dr.
Ali to pass the United States Medical Licensing Examination (“USMLE”) step 3 before Dr. Ali
may start a residency position because Dr. Ali is a foreign medical graduate.

3. Dr. Ali has discussed this issue with Dr. Wandel and Dr. Sharma on many
occasions and both of them confirmed that Dr. Bierman directed that passing the step 3 USMLE
is a condition that Dr. Ali must satisfy in order to be admitted to the residency program. This
requirement is not imposed on American Medical Graduates. This disparate treatment of foreign
medical graduates has been brought to the attention of the American Councils Graduate Medical
Education (“ACGME”), who confirmed that this condition constitutes discriminatory
harassment.

4, The Federal State Medical Board and New York State Medical Board also
confirmed that USMLE step 3 is for qualifying for a state licensure and not required for
commencing a residency program. Moreover, according to the WMC institute contract, “[E]very
WMC-based categorical residency training program at WMC require trainees to pass Step 3 of
the USMLE . . . examination sequence prior to the end of their second year of training.” WMC

Resident /Fellow Agreement, Terms of Appointment, Policies and Procedures 2016-17 at 40.

2
Case 1:19-cv-08324-DLC Document 1-30 Filed 09/06/19 Page 6 of 16

Case 1:19-cv-00461 Document1 Filed 01/16/19 Page 3 of 13

5. The Program Director, and Drs. Wandel and Sharma told Dr. Ali that WMC only
accepts American graduates without passing the step 3 exam, but international medical graduates
must pass step 3 before starting the residency program. In fact, counsel for the ACGME also
confirmed that treating international medical graduates differently from American medical
graduates is counter to the requirement of having policies that prevent harassment.

6. Dr. Ali has distinguished himself, and by doing “unpaid” work at WMC which
greatly benefited the institution with the understanding that Dr. Ali’s published research would
advance the standing of WMC-NYMC and garner him a residency position. Indeed, prior to Dr.
Ali publishing several works and obtaining grants for research, WMC-NYMC was sorely lacking
in research publications, which adversely affected the prestige and academic standing of the
institutions.

7. In October 2015, after finishing most of my residency at Alexandria University in
Egypt, and four clinical fellowships in U.S. programs, and having been awarded a grant from the
glaucoma foundation, he moved from New York University to WMC. At that time, Dr. Wandel
expressed to Dr. Sharma and Dr. Ali that WMC needed to produce more research and
publications and in exchange for Dr. Ali’s research and publications, at which he excelled, he
would obtain a residency position.

8. In December 2015, New York Medical College (““NYMC”) hired Dr. Ali full-time
as clinical instructor in the Department of Ophthalmology, which is operated by NYMC and
WMC, and which allowed him to submit grant proposals and many Institutional Review Board
(“IRB”) studies from the Department of Ophthalmology. For this work Dr. Ali was unpaid. Dr.
Wandel signed Dr. Ali’s application for a permit from the New York State Medical Board to

apply for clinical privileges to allow him to work with residents in clinical aspects of the uveitis

2
3
Case 1:19-cv-08324-DLC Document 1-30 Filed 09/06/19 Page 7 of 16

Case 1:19-cv-00461 Document1 Filed 01/16/19 Page 4 of 13

curriculum, however, Dr. Wandel failed to deliver his commitment to obtain him any clinical
privileges, but Dr. Ali has continued to give residents lectures in the uveitis curriculum.

9. Over the past three years, Dr. Ali published more than 8 scientific papers based on
his own conceptions, 2 chapters in a text book, 2 IRBs, and applied for many grants for research
funding. Dr. Ali added Dr. Wandel’s name to many of these works to make the WMC-NYMC
program appear as a research and academic institution more prestigious, Dr. Ali received no
remuneration in return, instead expecting based on WMC-NYMC representations that the
institution would grant him a residency.

10. In November 2016, Dr. Ali applied to the San Francisco Match and was formally
interviewed at WMC. While Dr. Ali did exceptionally well, and the attending physicians
expressed great appreciation for my work, Dr. Ali has reason to believe that by reason of the
false pretext that a resident gave negative feedback, he was unsuccessful.

11. | The represented plan for Dr. Ali, according to Dr. Wandel, was for Dr. Ali to start
in July 2018 in a position at Defendants outside of the San Francisco Match, however in January
2017, when a resident dropped her residency position, Dr. Ali was offered that vacated position
with the condition that he must pass USMLE step 3 before starting. While working toward
completing step 3, the Program Director asked Dr. Ali to attend clinic at Metropolitan and WMC
to become familiar with the system and electronic medical records. During this time, Dr. Ali
discussed many times that successful completion of the step 3 exam is not required to commence
the residency, and that he could, under ACGME and WMC-NYMC policy start the residency
program and take the step 3 examination during his residency as is contemplated by the rules,

and which, American medical graduates are allowed to do.
Case 1:19-cv-08324-DLC Document 1-30 Filed 09/06/19 Page 8 of 16

Case 1:19-cv-00461 Document1 Filed 01/16/19 Page 5 of 13

12. In April 2018, Dr. Ali passed step 3, however, by that time, a new Chairperson
Dr. Kelley Hutcheson joined the Department. Dr. Hutcheson, with Dr. Bierman’s assistance,
created an extra position at PGY2 level and offered the residency position to a candidate that Dr.
Hutcheson supervised at her prior position in Qatar. This extra position was neither posted nor
did filling the position comport with normal logistics and procedures that provide equal
opportunities for all candidates. In addition, another hurdle was placed before his application,
when baselessly his clinical skills were questioned. Dr. Ali has impeccable clinical skills,
substantiated by more than ten recommendations letters from prestigious institutions in the
United States as well as very strong letters from Drs. Wandel and Sharma.

13. Confronted with new discriminatory hurdles, on July 2, 2018, Dr. Ali met with
Dr. Wandel in his office, where Dr. Wandel agreed that Dr. Ali was not being treated fairly and
Dr. Wandel agreed to work with Dr. Hutcheson to resolve these issues. Dr. Ali also updated Dr.
Sharma about the meeting and also sent an email to Dr. Wandel about the meeting and the
proposed plan to resolve these issues. During July 2018, Dr. Ali made three attempts to contact
Dr. Bierman, the head of GME, to discuss the requirement for passing step 3, which
delayed/blocked Dr. Ali from admission to the ophthalmology residency, but Dr. Ali received no
response, until he was granted a meeting on July 20, 2018, at which, Dr. Bierman reiterated his
position and the other attendees, Dr. Wandel and Dr. Hutcheson, remained silent.

14. — After three years working without pay for WMC-NYMC, under the promise that
Dr. Ali’s outstanding research and publications (an area where WMC was sorely lacking), would
garner him a residency, however, as a result of the discriminatory hurdles, he is no better

positioned in his career. WMC-NYMC has misled Dr. Ali, discriminated against him, with the
Case 1:19-cv-08324-DLC Document 1-30 Filed 09/06/19 Page 9 of 16

Case 1:19-cv-00461 Document1 Filed 01/16/19 Page 6 of 13

result of a years-long delay in earning potential. Damages to his reputation, career advancement,
and compensatory damages are significant.

15. On September 5, 2018, Dr. Ali formally presented his claims to WMC’s
attorney, Barbra Krakowski, who responded to him and claimed several pretextual
reasons for the discriminatory treatment of Dr. Ali. WMC claimed Dr. Ali graduated
medical school in 1994 and passed the USMLE Step 1 and 2 with low scores in 1998.
However, NYMC-WMC was aware of Dr. Ali's scores when he left NYU to go to WMC-
NYMC. He was asked to do research work for NYMC-WMC and publish as much as he
could because NYMC-WMC was on probation for lack of academic activities according
to Dr. Sharma. With respect to his Board scores, that is but one historical part of his
CV—the import of which is diminished by his 4 clinical fellowships and more than 20
publications, including obtaining funding from the glaucoma foundation. His Board
“scores were well known, but he received an interview from NYMC and was awarded a
position teaching. If his Board scores were truly an eliminating factor, then Dr. Ali has
been misled during the almost three years that he continued to work for NYMC-WMC
without pay.

16. The next speculative and pretextual reason raised by WMC-NYMC was a
question why Dr. Ali did not continue/complete his residency training at Northshore LU,
where he worked prior to NYU and WMC-NYMC. Dr. Ali knew that one year of
clinical experience is required to improve his chances to advance his career in
ophthalmology. After NorthShore LIJ, he worked a series of clinical fellowships in
different areas and continued his research, which is a valuable contribution to his

field. These years of hard work and dedication to ophthalmology in the United States

6
Case 1:19-cv-08324-DLC Document 1-30 Filed 09/06/19 Page 10 of 16

Case 1:19-cv-00461 Document1 Filed 01/16/19 Page 7 of 13

should be a credit to his professional development, enthusiasm, and genuine interest in
the field.

17. In fact, one cannot compare Dr. Ali’s years of hard work against the
candidate from Qatar, who after one year of surgery at Mount Saini hospital in 2014-
2015, moved to Qatar. Incidentally, Mount Saini hospital, where this candidate worked,
is a community hospital that has only some affiliation with John's Hopkins.

18. WMC-NYMC also speculated as to why it had taken Dr. Ali some years to
take and pass step 3. This is an irrelevant inquiry because, according to Federal and State
Medical Boards, Step 3 is not a requirement to commence a residency, and it is not
necessary to take and pass Step 3 except to obtain the final unrestricted state medical
license. Moreover, obtaining an unrestricted license is not feasible for Dr. Ali because an
unrestricted license requires formal residency training in the United States, which put Dr.
Ali in a veritable “Catch 22.” Most importantly, according to WMC contract page 40,
successful completion of Step 3 is required during the second year of residency—and is
not a condition for acceptance into the residency. Upon information and belief, no
program in the country requires an applicant for residency to pass step 3 to commence a
residency.

19. The next speculative pretext WMC raised was that Dr. Ali’s non-
accredited fellowships were in subspecialty areas of ophthalmology—and do not count
toward certification, and did not teach or re-enforce his general medical knowledge or
knowledge of general ophthalmology. This is a complete misunderstanding and
misrepresentation. All fellowships in ophthalmology are non-accredited because no

board examination is required except surgical retina and oculoplastic—even medical

7
Case 1:19-cv-08324-DLC Document 1-30 Filed 09/06/19 Page 11 of 16

Case 1:19-cv-00461 Document1 Filed 01/16/19 Page 8 of 13

retina is non-accredited. See AUPO and American Board of Ophthalmology. Also, the
chairman fellowship in pediatrics and program director fellowship in glaucoma are both
non-accredited fellowships. The non-accredited fellowships were clinical fellowships,
where Dr. Ali was treating patients. Drs. Wandel and Sharma letters extoll his clinical
work, as well as letters from his mentors who expressed in recommendation letters Dr.
Ali's bedside manner and patient feedback.

20. Oddly, WMC-NYMC claimed Dr. Ali’s the research was for
NYMC, not WMC, and that Dr. Ali did not treat patients at WMC. When in fact, Dr. Ali
worked for the ophthalmology department under NYMC and WMC, and specifically
applied for IRBs at WMC. Further, while WMC operates the residency program,
NYMC’s Program Director’s name was on publications, grants applications, although the
work was entirely done by Dr. Ali.

21. WMC-NYMC also speculates that Dr. Ali probably did not match in the
2016 San Francisco Match at other institutions for all of the reasons he did not match at
WMC. As is indicative of WMC’s bias against Dr. Ali, the Director attributed to a
resident's one-time statement that Dr. Ali could be too old and slow for the job. Indeed,
Dr. Ali was asked many times if he can wake up early if he is on call. In contrast to these
discriminatory statements, Dr. Ali interviewed with two professors: Dr. Gerald Zaidman
was impressed with Dr. Ali and his work. Dr. Zaidman told Dr. Ali that if you can
manage three children, you can manage a residency very easily. Dr. Davae, a pediatric
ophthalmologist at Metropolitan with whom Dr. Ali worked was very excited and happy
to have him on board. As to the comment attributed to a resident, who worked with Dr.

Ali for a year, that resident told Dr. Ali that Dr. Ali had his full support.

8
Case 1:19-cv-08324-DLC Document 1-30 Filed 09/06/19 Page 12 of 16

Case 1:19-cv-00461 Document1 Filed 01/16/19 Page 9 of 13

22. Dr. Ali has much previous training in general ophthalmology, without
which he could not have obtained his fellowships in some of the best institutions in the
country. There is little possibility for any candidate to be accepted for an ophthalmology
fellowship unless the candidate had outstanding levels of general ophthalmology
training. Moreover, all of his recommendation letters speak highly of his knowledge and
clinical skills.

23. Dr. Wandel told Dr. Sharma and Dr. Ali that it is the policy for foreign
medical graduates, according to Dr. Bierman, to have passed Step 3—"this is the policy
for foreign medical graduates.” This "policy" clearly contradicts the NYS Medical Board
rule that step 3 is not required for commencing a residency.

24. Dr. Ali first applied in November 2015, one year before the San Francisco
Match, for an advanced position of PGY 3, and his board scores and application were
well known since that time. One can only conclude that he was misled to keep him
working for free, if as WMC now claims, he was unqualified. Dr. Wandel's stated plan
for Dr. Ali was that Dr. Ali would start on July 1, 2018, in a spot outside the Match, but
this plan inexplicably changed when the resident dropped her position.

25. | WMC claimed that Dr. Ali did not compare favorably to the resident from
Qatar, who WMC claimed had superior credentials, i.e., coming off an NIH grant at
John's Hopkins, had impressive Step 1 and 2 scores and passed step 3. The Qatari
resident acquired his medical degree in Lebanon and was thus also required to pass the
step 3 exam.

26. | Regardless of the credentials of the candidate from Qatar, the position

appears to have been specially created for him without formal interviews or postings,

9
Case 1:19-cv-08324-DLC Document 1-30 Filed 09/06/19 Page 13 of 16

Case 1:19-cv-00461 Document1 Filed 01/16/19 Page 10 of 13

which is unfair to Dr. Ali and other candidates who could have applied for the

position. Indeed, Drs. Wandel and Sharma had not met or even spoken to the candidate
at all. In addition, according to Dr. Ali’s information this candidate just completed his
internship in Mount Sinai hospital—an affiliate of John's Hopkins when he left for

Qatar. Also, there is no mention of his name in NIH records—and WMC was unwilling
to provide evidence of his having obtained an NIH grant, as was represented. Moreover,
for an USA NIH grant, this resident would have to be in already a full-time faculty
position in order to receive a real grant. Also, this candidate did not complete his formal
training in Qatar and has no publications. Dr. Ali in comparison has more than 20
publications, ten with Dr. Wandel's name. Dr. Ali is one of the few recipients nationwide
with a grant from the glaucoma foundation. It is very clear, that Dr. Ali's CV--with all of
his contributions in the field between training in general ophthalmology, 4 clinical
fellowships, one grant, and 20 publications is a highly favorable candidate, and having
been passed over in this regard is discriminatory.

27. Dr. Ali worked successfully for highly prestigious institutions ranking in
the top tier in ophthalmology, which unlike WMC, have never been on academic
probation. Dr. Ali has consistently improved his credentials and should clearly be given
the residency at WMC. Dr. Ali's has worked for NYMC-WMC as a non-paid instructor
and advanced the prestige of the institution and the Chairman, for the institution to now
shut him out is in a word despicable.

28. WMC, as a pretext, attempts to fault Dr. Ali for not attending another

residency program at the other institutions he worked. Dr. Ali worked hard to build his

10
Case 1:19-cv-08324-DLC Document 1-30 Filed 09/06/19 Page 14 of 16

Case 1:19-cv-00461 Document1 Filed 01/16/19 Page 11 of 13

CV and he achieved much over the last few years between publication, grants, and patient
care. For this hard work, he should be credited with building his CV.

29. In the Match program, each candidate has a rank list of 20 programs and
Dr. Ali made his choices based on the strength of the institutions. A non-match in a first
tear program does not mean he cannot match in other smaller programs, this is why there
is rank list. Which institutions Dr. Ali ranked in the Match program is irrelevant to
whether WMC-NYMC discriminated against him. According to Program Director Dr.
Wandel and Director of Research, Dr. Ali performed great work in the department and
his name was posted on the department journal by the chairman for his outstanding
contributions.

INJUNCTIVE RELIEF

30. Plaintiff incorporates by reference the paragraphs above as if fully set
forth herein.

31. Dr. Ali has completed all aspects of the arrangement he made with WMC-
NYMC to join their residency program. WMC-NYMC, despite having accepted and
praised his contributions to the prestige of the institution, has refused to provide Dr. Ali
with the promised residency program, and instead place unreasonable and discriminatory
hurdles before him.

32. Withholding the placement in the residency program is being done
maliciously and with discriminatory animus with the direct intent and result of making it
difficult for Dr. Ali to advance his education, to advance his professional development
and to maximize through his life his professional standing and earning potential.

33. Accordingly, Dr. Ali has earned and is entitled to a residency position.

1]
Case 1:19-cv-08324-DLC Document 1-30 Filed 09/06/19 Page 15 of 16

Case 1:19-cv-00461 Document1 Filed 01/16/19 Page 12 of 13

VIOLATION OF THE CIVIL RIGHTS ACT OF 1964, 42 U.S.C. § 2000 ET
SEQ.

34. Plaintiff incorporates by reference the paragraphs above as if fully set
forth herein.

35. The actions and omissions of the Defendants WMC-NY MC in
discriminating and retaliating against the Plaintiff Dr. Ali violated his rights as a secured
by the Civil Rights Act of 1964, 42 U.S.C. § 2000 et seq. and as a result he was damaged.

VIOLATION OF NEW YORK HUMAN RIGHTS LAW AND NEW YORK
EXECUTIVE LAW § 296 ET SEQ.

36. Plaintiff incorporates by reference the paragraphs above as if fully set
forth herein.

37. The actions and omissions of the Defendants WMC-NYMC in
discriminating and retaliating against the Plaintiff Dr. Ali violated his rights as a secured
by the under the New York State Human Rights Law New York Executive Law § 296 et
seq.

38. Such conduct by Defendants has damaged Dr. Ali in a substantial amount,
to be determined at trial.

WHEREFORE, Plaintiff requests that judgment be entered in his favor and
against Defendants as follows:

a. Injunctive relief and/or declaratory judgment;

b. All back pay and back benefits to which he has been deprived;

c. Compensatory damages for the emotional harm the Plaintiff suffered as a

result of the discrimination and retaliation;

12
Case 1:19-cv-08324-DLC Document 1-30 Filed 09/06/19 Page 16 of 16

Case 1:19-cv-00461 Document1 Filed 01/16/19 Page 13 of 13

d. Punitive damages for the outrageous, discriminatory and retaliatory actions of
the defendants that discriminated and retaliated against the plaintiff;

e. Costs;

f. Pre- and post-judgment interest;

g. Attorney’s fees; and

h. Any and all other relief this court deems just and appropriate.

JURY TRIAL IS DEMANDED
Dated: New York, New York,
January 14, 2019

 

SADOWSKI KATZ LLP

 

 

By:
s/ Robert W. Sadowski

Robert W. Sadowski

800 Third Avenue, 28th Floor
New York, New York 10022
‘Telephone: (646) 503-5341
rsadowski@sadowskikatz.com

 

 

 

 

 

 

 
